JOYCE, Judge
(dissenting).
Believing that, under these facts, the military judge did not abuse his discretion, I respectfully dissent.
I agree with the majority that when interpreting provisions of the Uniform Code of Military Justice, including enumerated Article 134 offenses in the Manual for Courts-Martial, United States, we must begin with the ordinary meaning of all statutory text.7 Only if the meaning is ambiguous do we reach out for other interpretive sources. I respectfully disagree that there is any ambiguity in this case.
The elements defined in subsection (b) of Paragraph 106 of the MCM list three ways in which Article 134 may be violated with respect to stolen property: receiving, buying, or concealing. The ordinary meanings of these three words are quite different, and require no explanation. “An unambiguous statute is to be applied, not interpreted.” United States v. Ferguson, 40 M.J. 823, 830 (N.M.C.M.R.1994). Nonetheless, we find ourselves engaged in the process of interpretation, from which the majority emerges having concluded that receiving subsumes both buying and concealing, at least with respect to the question of whether a thief can violate this paragraph at all. Of course, that is not *527the ordinary meaning of “receiving,” so the majority opinion has, in effect, assumed that the word is ambiguous in order to give it a broader meaning than it usually carries.
The majority rightly notes that neither the text of Paragraph 106 nor any other provision directly answers the central question in this ease: whether a thief can be convicted of concealing his stolen property. But silence is not ambiguity. Albernaz v. United States, 450 U.S. 333, 340-41, 101 S.Ct. 1137, 67 L.Ed.2d 275 (1981). The President does not bear a burden to imagine and answer every question that may arise under the enumerated paragraphs of the Manual for Courts-Martial. He has the burden to provide notice to service members of prohibited conduct, and to write non-multiplicious offenses if he intends for them to be prosecuted together. He has done both here.8
The majority assigns the President a higher burden for two stated reasons. First, it reads the explanatory paragraphs in subsection (c), not the elements in subsection (b), to suggest a Presidential intent that the word “receiving” includes buying and concealing. Second, it considers this broad reading of “receiving” to be an historical baseline which the President has not adjusted in the text of the Manual. I am not persuaded by the evidence supporting either conclusion, so I would hold that receiving and concealing are quite different, and a rule that applies to the former should not automatically apply to the latter.
It is unclear why subsection (c) features so prominently in the majority’s analysis. Manual explanations are not binding on appellate courts. United States v. Miller, 47 M.J. 352, 356 (C.A.A.F.1997). While they are persuasive, I would not afford an explanatory subsection the power to distort the normal meaning of words, especially when they can be read more modestly. The majority sees that the President only explained the wrongfulness of receiving, and takes that as evidence that receiving must include buying and concealing as well, or else there would be an “absurd result” that non-wrongful buying and concealing would be criminalized. But this is not necessarily so. The word “wrongfully” modifies all three forms of the offense in subparagraph (b), which establishes the elements. If there was any doubt about whether “wrongfully” would prevent the criminalization of Good Samaritanism and undercover police work, as the majority fears, courts could read subsection (b)’s use of the term “wrongful” in pan materia with the rest of the UCMJ. Ferguson, 40 M.J. at 830.9
Having concluded that an explanatory sub-paragraph creates an unusual textual ambiguity, the majority reaches for historical sources to decide whether the offense of receiving includes concealing, and finds that it does because of their common origin. But the history is not so clear, and it certainly does not justify departing from the ordinary meaning of the words in the enumerated offense.
The majority’s survey of history includes three important episodes with respect to receiving stolen property. First, a military appellate court considered receiving and concealing to be “distinct offenses” as early as 1957. United States v. Banworth, 24 C.M.R. 795, 798, 1957 WL 4879 (A.F.B.R.1957). Then, in the 1969 MCM, the word “receiving” was defined as including concealing. Had that definition survived to the present day, *528this question would be far simpler. However, while the distinction became somewhat blurred, the 1984 MCM definition of receiving omitted any reference to buying and concealing, and that definition has appeared in each subsequent edition. Although the majority declines to “depart” from the 1969 definition of “receiving,” that definition departed from the MCM 15 years later in 1984.10
It is also worth noting that federal prosecutors can choose between larceny and receiving or concealment offenses. See United States v. Gaddis, 424 U.S. 544, 550-51, 96 S.Ct. 1023, 47 L.Ed.2d 222 (1976) and Milanovich v. United States, 365 U.S. 551, 555, 81 S.Ct. 728, 5 L.Ed.2d 773 (1961). When they choose only receiving, they need not litigate whether the accused was the actual thief; they must only prove the elements of the receiving offense. Gaddis, 424 U.S. at 550 n. 15, 96 S.Ct. 1023; see also United States v. Bracken, 558 F.2d 544, 545 (9th Cir.1977). Even Heflin, cited by the majority, deals with preventing multiple convictions, not convictions for either stealing or receiving or concealing. 358 U.S. at 419-20, 79 S.Ct. 451. While these cases involve questions of federal law, they are decided against the same common-law backdrop referenced in the majority opinion, and they come out differently.
Finding Paragraph 106 to be unambiguous on its face, and being unconvinced by the majority’s application of other interpretive sources, I would not apply the rule of lenity in this case. Lenity is reserved for cases when it is truly difficult to know the meaning of a textual provision, even after resort to other sources. Moskal v. United States, 498 U.S. 103, 108, 111 S.Ct. 461, 112 L.Ed.2d 449 (1990). Here, the other sources do not change the meaning that is plain at first glance: receiving, buying, and concealing are all different offenses. At most, the majority’s analysis proves that another, arguably more strained interpretation is possible; but we should “decline[ ] to deem a statute ‘ambiguous’ merely because it was possible to articulate a construction more narrow than that urged by the Government.” Id.
The President’s language, given its ordinary meaning, is clear, even against an historical backdrop that links the offenses of receiving and concealing stolen property. For no aspect of that history links them on the question whether a thief deserves the protection from prosecution for both offenses. Answering that question in the affirmative requires a logical leap that neither the text nor the history support. The military judge did not abuse his discretion in accepting the appellant’s guilty plea because the appellant pled 'guilty to hiding Government property several years after he stole it, with the express purpose of avoiding detection. The elements of the offense to which he pled guilty did not require the property to be stolen by another.
In examining the materials before us, I conclude that paragraph 106 of the MCM unambiguously applies to the appellant’s conduct in this case.
Concealment is a Continuing Offense
With an unambiguous offense, the next issue is whether concealing stolen property is a continuing offense. I conclude that it is.
“The continuing offense doctrine ... is purely a matter of statutory interpretation, and is limited to situations in which Congress explicitly stated that the offense was a continuing one, or the nature of the crime compels the conclusion that Congress must have intended it.” United States v. Kuemmerle, 67 M.J. 141, 146 (C.A.A.F.2009) (citations omitted).
Our court has been hesitant to find a continuing offense in an Article 134 offense where the statute is silent, see, e.g., United States v. Lee, 32 M.J. 857 (N.M.Ct.Crim.App.1991), but Kuemmerle allows for it if the “nature of the crime” can “compel[ ] the conclusion” that it is a continuing offense. 67 *529M.J. at 146. The Fourth Circuit reached exactly this result in a case dealing with the concealment of Government property by an Army Lieutenant Colonel. United States v. Blizzard, 27 F.3d 100 (4th Cir.1994). The court held that “[s]tolen government property is not unlike contraband. The passage of time does not give the defendant a license to possess it. The Government may prosecute a person who continues to possess unlawful drugs irrespective of the date he first possessed them.” Id. at 102. Therefore, I would hold that concealing stolen property is a continuing offense and that the statute of limitations had not run in this case.
Judge KELLY joins in the dissent.

. United States v. Lewis, 65 M.J. 85, 88 (C.A.A.F.2007) (courts use well-established rules of statutory construction for construing the Manual for Courts-Martial).


. Although multiplicity is not the issue in this case, it is an instructive lens through which to examine the question at hand because the test from Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932), is a form of statutory construction. If two statutes pass Blockburger, there is a presumption that they may be prosecuted together, absent any legislative intent to the contrary. Albernaz, 450 U.S. at 340, 101 S.Ct. 1137. I would extend the same presumption to enumerated paragraphs under Article 134, once it is clear that the paragraph and the other offense in question each have a separate element. In this case, where there is no multiplicity problem because the Government only pursued one of the offenses, I still consider the lack of multiplicity to be evidence that the drafters did not view larceny and concealment to be overlapping offenses. We know that they considered receiving and larceny to overlap because they said so in Paragraph 106.


. A second reason not to fear the majority's "absurd result” scenarios is that neither example would be prejudicial to good order and discipline or discrediting to the service.


. It is due to this change that I find United States v. Cartwright, 13 M.J. 174 (C.M.R.1982) and United States v. Cook, 7 M.J. 623 (N.C.M.R.1979) to be irrelevant to this case. Both relied on the 1969 MCM, with Cook explicitly citing to the now-obsolete link between receiving and concealing, 7 M.J. at 624. In addition, Cartwright addresses the question of multiple convictions; it does not hold nor even suggest that a thief cannot be convicted in accordance with his pleas of guilty of concealing stolen property.